Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 1 of 17

 

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 2 of 17

Page 5
SECTION B
BIDDER'S B AFFIRMATION
OVISION; 0 BIDD
ON B

The undersigned bidder affirms and declares that said bidder is not in arreass to the
City of New York upon debt, Contract or taxes and is not a defaulter, 25 surety or
otherwise, upon obligation to the City of New York, and has not been declared not

responsible, or disqualified, by any agency of the City of New York, nor is there any
proceeding pending relating to the responsibility or qualification of the proposer or bidder
to receive public Contracts except :

Fall name of Bidder : Se hrestwe eR. SieEMEN +s ELECTR TAdL cee.

fo SFE Dew wrera)

Address: lap TEctAeecyY Otver

 

 

 

Ciy _Aloua@errA State GA Zip Code Zong __
CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER:
A-O Individual or Sole Proprietorship !
SOCIAL SECURITY NUMBER ==
B-  Parmership, Joint Venture or other non-incorporated organization

EMPLOYER IDENTIFICATION NUMBER

C- 0 Corporation (If a corporation place seal below)

EMPLOYER IDENTIFICATION NUMBER

 

" Under the Federal Privacy Act the furnishing of Social Security Numbers by bidders on City Contracts is
voluntary. Failure to provide a Social Security Number will not result in a bidder's disqualification. Social
Security Numbers will be used to identify bidders, Proposers or vendors to ensure their compliance with laws, to
assist the City in enforcement of laws as well as to provide the City a means of identifying businesses which seek
City Coneracts.

Construction Effective April 13, 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 3 of 17

 

Page 16
SIGNATURE OF BIDDER
Fall Name of Bidder (Company): SeplLessr MEE R- STEM ENS Aeetere AL ie
Gy Dems AL. fee EvT AL SA Bene =~ ——__._. *

 

Address: foe" TEeH Ware
By Name of Duly Authorized Representative: Hemeey AA, kee del
Title of Duly Authorized Representative: Mew — or A,

Lea.

/Signature of Duly Authorized Representative
Hiibert M. Koehbach

BIDDER'S ACKNOWLEDGMENT

State of _ Georgia County of Forsyth SS:

On this...M4EB day of JUDY. ..., .,..20067

before me personally came .. FRET Ms Ket aE who
being by me duly Sworn, did depose and say that she/he is

the. Member of the Brd of Managers of Schlesinger—Siemens Electrical, LLC

ee eee ee ete e te vacant at eree er LS OF

ene e neta eee ete eaten ene e ret amertessettestasetesaecseccs Ofeeesesersecscnsereeeteessesessttececsecsesecs.,

LesgZT

° \Ge tary Public
. Sloan

- spate, YK, SLOAN
tae sé Fosvh

%

re, *

Fe; a
Stara

Construction Eftective April 13, 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 4 of 17

o Page 16

SIGNATURE OF BIDDER

Full Name of Bidder (Company): DWLerNGsR - She mews cLepperedh, cre

Address: leo "Tet Worse DR AtLOVaeeTrA Gd Zeca sm

By Name of Duly Authorized Representative: ReRettT serene

Title of Duly Authorized Representative: Men aon a Ths BeatQ0eF HMAVAG a =

 

 

fury
Signature of Duly Authorized Representative

hat Zolorva

BIDDER'S ACKNOWLEDGMENT

State of N tre Tee County « of IF thet ss:
On this...I°1.. day of .7Juds...........6.
before me personally came ..... ane DROW ccc cccssecesesctteee who

being by me duly swo On see t sh
the. mantic ae tool ae Eitan of © Shenae Seas leit |Uc
So i
SEA n nee t eae tbe naerceen vous raved ete canessaessuarecdteatateancessnnccens is authorized to execute e the

foregoing bid on behalf of said corporation, partnership, or firm.

JOSEPH J. GUDDEMI
Notary Publ, Sioa of New York vo

Ne. 4515
Qualified in Saitotk County

= Cartificaves Filed bt Nosacty, Nb A de
Westchester
Commisaion Expires [» ap Pe

 

 

Construction Effective April 13, 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 5 of 17

 

ee THE CITY OF NEW YORK
EE DEPARTMENT OF ENVIRONMENTAL PROTECTION

BUREAU OF WASTEWATER TREATMENT

FULL SCALE STEP-FEED BNR DEMON STRATION
AT WARDS ISLAND BATTERY E —
CONTRACT PO-87B-E - ELECTRICAL

 

 

 

 

 

BID SCHEDULE OF PRICES
Contract Estimated
Reference* Description of Work Unit Quantity Unit Prices Total Amount
1 Electrical . LS. N.A. NA. $ i700, 090 -

BA Detailed Specification 01431: Allowance NLA. NA. $20,000
Quality Assurance Inspections and
Inspection Expenses

EB Detailed Specification 01513: Allowance NLA. NLA, $25,000
Electrical Energy for the Temporary Light
and Power Facilities

 

 

 

Note: The total lump sum bid for this contract (the surn of all iterns) shall be entered in paragraph 8 of page 14,

* See Detailed Specification 01270 — Measurement and Payment.

Bid Schedule of Prices.doc 13a 11/10/05

 
       
  

Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 6 of 17

7S 8 x AvvOUNTS, ,

CONSTRUCTION CONTRACT
INVITATION FOR BID

New York City
Department of
Environmental Protection
59.17 Junction Boulevard
Flushing, New York 11373
DAVID B. TWEEDY

Acting Commissioner

Carol Fenves
Agency Chief Contracting Officer

For furnishing all labor and materials
necessary and required for:

Contract: 26W-12E ELECTRICAL

Description: WP-206 26™ WARD WATER POLLUTION CONTROL PLANT

PLANT STABILIZATION
Ree inEy

MISCELLANEOUS IMPROVEMENTS

 

 

 

 

 

 

 
     

Noverber2004 rir
SEP 1s 2005 iy
LEGAL REVIEW By
~ Complete and submit this Bid in a sealed envelope to:
% DEP Bid Administrator

59-17 Junction Boulevard, 17th Floor
Flushing, New York 11373 L260 8

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 7 of 17

Papge5

SECTION B
BIDDER'S BID AND AFFIRMATION
REQUIRED PROVISIONS, TERMS, AND INFORMATION FOR BIDDING

SECTION Bi
BIDDER AFFIRMATION

The undersigned bidder affirms and declares that said bidder is not in arrears to the
| City of New York upon debt, Contract or taxes and is not a defaulter, as surely or
otherwise, upon obligation to the City of New York, and has not been declared not
responsible, or disqualified, by.any agency of the City of New York, nor is there any
proceeding pending relating to the responsibility or qualification of the proposer or bidder
to receive public Contracts except .

 

Fullname of Bidder:  SC#/LE SIVG ER - SY EAIENS EES

 

Address: feo fli CH QLOGY DP2IVE

Ciy Fe PAA RET A State 4 Zip Code 3 0COOS

CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER:

A- Individual or Sole Proprietorship
SOCIAL SECURIFY NUMBER - =

B - a Partnership, Joint Venture or other noa-incorporated organization
EMPLOYER IDENTIFICATION NUMBER

C- O Corporation (If a corporation place seal below)

EMPLOYER IDENTIFICATION NUMBER

 

 

 

' Under the Federal Privacy Act the furnishing of Social Securiry Numbers by bidders on Ciry Contracts ts
voluntary. Fatlure to provide a Social Security Number will no: result in a bidder's disqualification. Social

Secunty Numbers will be used to identify bidders, proposers or vendors to ensure their corupliance with laws, ta
assist the City in enforcement of taws as well as to provide the Cicy a means of identifying businesses which seek

Cicy Contracts.
_(CONSUTUCLION Effective April 13. 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 8 of 17

SIGNATURE PAGE
(MUST BE INCLUDED WITH BID)

 

2ah Jeu poun -SiemensS 240

Full Name of Bidder (Company):
Zoos”

Address: loo Tech wWoroey nerve LPH Hee? Ge

Cj), Fore R Je pe
Nembern of BoARID

By Name of Duly Authorized Representative:

Title of Duly Authorized Representative:

 
 

 

Signanué of Duyy Aetiorized Representative

BIDDER'S ACKNOWLEDGMENT

 

Sate of VU, Ete - Tp Me County of QB tel fay 5S:
J a } ALO TZ. / .

On this...:f-... day of ...0 4 .
before me personally carn H..A.., AHMEL MEG oe cecaeyenvanecceecnsateneees who

being yy pe aaly worn, > i eg say that she/he is
thle tte. tes at Jf. :
of AM Auaiditace Ae Opactitiedt. RAL.

is authorized to execute the

mee ERE RRO Oe OEE eee

foregoing bid on behalf of said corporation, parmership, or firm.

7] ce Lf. wt ntehic iter Max
(] Nowry Pabae ~~

8 JACOEL INE
) Nom'y Puc, Stata of Mave Yok
Ro: UDOT Ls Tes

namin fied an Quse Sas Cour:
\Thunetasion bevpe-rs baa. 22 OOS

 

Effective October 1, 2(HH)

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 9 of 17

 

 

 

Pape 5
SECTION B
BIDDER'S BID AND AFFIRMATION
REQUIRED PROVISIONS, TERMS, AND INFORMATION FOR BIDDING
a SECTION Bi i a -

BIDDER MATION

The undersigned bidder affirms and declares that said bidder is not in arrears to the
City of New York upon debt, Contract or taxes and is not a defaulter, as surety or
otherwise, upon obligation to the City of New York, and has not been declared not
responsible, or disqualified, by any agency of the Ciry of New York, nor is there any
proceeding pending relating to the responsibility or qualification of the proposer or bidder
to receive public Contracts except :

 

Full name of Bidder : < west AGeR-Senhe yw ELeeieme AL, bee

@/o Se FF Deven

Address: loo Veet Nooiy DyYoue

 

City AUPAAGETTA Stale GA Zip Cade Bees

CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER:
A~- Individual or Sole Proprietorship '
SOCIAL SECURITY NUMBER |

B- nf Partnership, Jomt Venture or other non-incorporated organization

C- 0 Corporation (If a corporation place seal below)

EMPLOYER IDENTIFICATION NUMBER

 

' Under the Federal Privacy Act ihe furnishing of Social Secuciry Numbers by bidders on City Contracts is
voluntary. Failure to provide a Secial Security Number will not result in a bidder's disqualification. Social
Security Numbers will be used to identify bidders, proposers or vendors to ensure their compliance with lows, to
assist the City in enforcement of faws as well as to provide the City a means of identifying businesses which seek

City Contracts.
Conpsrmction Effective April 13, 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19

THE CITY OF NEW YORK

Page 10 of 17

Page 193A

DEPARTMENT OF ENVIRONMENTAL PROTECTION

CROTON WATER TREATMENT PLANT WM-11

CONTRACT CRO-312Ei
ELECTRICAL WORK —- LOW VOLTAGE

SCHEDULE OF PRICES

Attachment 5 |

 

 

 

Sequential Contract
No. Reference Estimated
Item No. Description of Work Unit Quantity Unit Price Total Price
i J All work required onder the Lump Sum Lump Sum = 3...Lump Sum... Bee

Contract thal is not included
in the ANlowences below

2 E1-A Secunty System Work (See Allowance N/A
Detailed Specification
01270)

Incentive Payments (See Allowance NA
Detailed Specification
01271).

Wa
m7
-
td

4 El-C Quality Assurance Allowance NA
Inspection (See Detailed
Specification 01270).

5 EI-D Price Adjustment (See Anowance N/A
Detailed Specification
01270)

6 EL-E Contingency Work Allowance NfA

Allowance (See Detailed
Specification 01273}
7 Bi-1A. Additional Wire Linear Foot 2,000 LF.
3-1/C#500 MCM
w/l-1/C#3/0 GND
(See Detailed Specification
0270}

8 E1-13 Additional Wire Linear Foot 1,000 L.F.

3-1/C#250 MCM
w/l-1/C#2 GND
(See Detailed Specification

WY PbO, 4S

4... Auowance... $13,200,000
5...Allowance... 3900,000
3,..Allowance.., 5300,000
$...Allowance.., $1,500,000

$...Allowance... $2,425,000

 

 

 

01270)
9 El-1C Additional Wire LinearFoot 1,000LF. § (8-¢f| g (8 “ie
3 V/CA20 wil-l/Cd GND Per LF.
(See Detailed Specification
04270}
EAA

Au 3 O44 Sehedicle of Prices 3IZE) doe

Contract CRO-312E]
Addendum No. 7

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 11 of 17

Page 16

SIGNATURE OF BIDDER

 

Full Name of Bidder (Company): ci L = NGEO ssp Men = ELeewwre AL ee.
Address: lon VE ithe ey perve, ALDMARETTA cok Recess”
By Name of Duly Authorized Representative: (ume fi. Hose Re Aad

Title of Duly Authorized Represeniative: MenBee of thc ReAGD of MAAR (2a,

L625

Signature of Duly Authorized Representative

 

 

  

BIDDER'S ACKNOWLEDGMENT
State of LA boy Oi —— Country of WB Leg SS:
On this. cee day’ Af. Gieefadhet! (Ne Sy ye ) J
before me personally carne . Ng ak pt) we EE ee caunenseacceaveense who
being by,me duly sworn, dj depose, and say that she/he 1 1S 4
tig iat ts Cat a RL Kael ae i - EP
2 _ oracle Ws beasties ae Ny aie One de CORE Aer oe.

   

Sebeterteh ft ANS eee cece ces eeneneaerecee ress is authorized to execute the
foccpoinn | bid ou n behalf of said corporation, parimership, or finn.

? oot

 

 

 

( =z ; £ af
ae oe 4 a0 oo Beye a oo.
sn EW ec
\ .:
. Orary Public
a SOR ad . NANCY K, SLOAN
i Pyotr, 4 Notary Public
Pycent dE Forsyin County
humus SF State of Geviglo
eres “hay Commission Sxohes June 24, 2008

it
“tetas

Construction Effective April 13. 2001

 
LEGAL REVIEW

joer CePA Re
*

   

is

   

CONSTRUCTION CONTRACT
INVITATION FOR BID

   

er
or Lprote’!

59-17 Junction Boulevard
Elmburst, New York 11373

Emily Lioyd
Commissioner

Carol Fenves
Agency Chief Contracting Officer

  

FOR FURNISHING ALL LABOR AND MATERIAL
NECESSARY AND REQUIRED FOR:

CONTRACT: CRO-313F ELECTRICAL WORK (1)
DESCRIPTION: CAPITAL PROJECT WM-11 .
CROTON WATER TREATMENT PLANT AT THE MOSHOLU
GOLF COURSE
SOLF COURSE

Complete and submit this Bid in a sealed envelope to:
DEP Bid Administrator
59-17 Junction Boulevard, 17th Floor
Elmburst, New York 11373

May 2006

od) v)|

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 13 of 17

Pages

SECTION B
BIDDER'S BID AND AFFIRMATION
REQUIRED PROVISIONS, TERMS, AND INFORMATION FOR BIDDING |

SECTION B1
BIDDER AFFIRMATION

The undersigned bidder affirms and declares that said bidder is not in arrears to the
City of New York upon debt, Contract or taxes and is nat a defaulter, as surety or
otherwise, upon obligation to the City of New York, and has not been declared not
responsible, or disqualified, by any agency of the City of New York, nor is there any
proceeding pending relating to the responsibility or qualification of the proposer or bidder
ta receive public Contracts except .

 

Full name of Bidder: <4. wie escAcece- 4leakeny Puerco wets AL, bee

 

 

 

 

Side eR De.QL enw
Address: Ire Ve vA Anite RTE
City AL rt wae fT . State co a Zz ip Code Deg

 

CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER:

A-© Individual or Sole Proprietorship !
SOCIAL SECURITY NUMBER ____ ot

B- of Partership, Joint Venture or other non-incorporated organization
EMPLOYER IDENTIFICATION NUMBER :

C- CQ Corporation (If a corporation place seal below)

EMPLOYER IDENTIFICATION NUMBER |

 

' Under the Federal Privacy Act ihe Rirnishing of Social Security Numbers by bidders on City Contracts is
voluntary. Failure to provide a Social Securiry Number will not result in a bidder's disqualification. Social
Security Numbers will be used to identify bidders, proposers or vendors to ensure their compliance with laws, to
assist the City in enforcement of laws as well as to provide the City a means of ideatifying businesses which seek

City Conrracts.
CONSITUCTION Effective April 13. 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 14 of 17

Pape 16

a IGNATURE OF BIDDER

Full Name of Bidder (Company): Se Le sr aie -<se <SStIRMEN & GLE wre AL pte
Address: loo Vee Aes /D@rve ALDAAG ETA CoA tess
By Name of Duly Authorized Representative: \\neo-~ A KoepAals

Title of Duly Authorized Representative: Wewzee cea he Redd oF MANAGERS

L GaSe

Signature of Duly Authorized Representative

 

 

 

  

BIDDER'S ACKNOWLEDGMENT
et, og
State of S402 fae County of ne ss:
On this. set day Of «4. eeEeebg sey tt
before me personally came ....7'/ Bh dl ILO A who
being by me duly sworn, did depose and say that she/he j is. .
the. Afi atl ELE ie Beal sey" poo f
: Le . Age see lt bt at Me: west ele ee

 

teabe! : is authorized to execute the
foregoing bid on n bebalf of said corporation, partnership, or finn.

| ws / i f e
MO eet a” {> a “ o
a hee

we . sie OS ere

soe Notary Public

MANCY K. SLOAN
Motary Public
Forsyin Country
State of Geergia
ats Sw Cornmission Excies Jane 2 20 20k

“Guna

 

Construction Effective April 13. 2001

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 15 of 17

  

Ss iy CONSTRUCTION CONTRACT
fy 12 Wirt INYPAPN FOR FID, %
| ee’ : ay lis hao ta oe UUW!

39-17 Junction Boulevard

Elmhurst, New York 11373

Emily Lloyd
Commissioner

David B. Tweedy
’ First Depury Commissioner

Carol E. Fenves
Agency Chief Contacting Officer

 

For furnishing all labor and materials
necessary and required for:

CONTRACT; = WE79B
PINNUMBER:  82605WPO0981

DESCRIPTION: BNR Treatment and Miscellaneous Amprovements,
Manhattan, NY (Electrical) —

Complete and submit this Bid in a sealed envelope to:
% DEP Bid Administrator
ae 59-17 Junction Boulevard, 17th Floor
Flushing, New Yerk 11373

COPA
SL gt

 
 

Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 16 of 17

‘PageS

— IDDER'S BID AND AFFIRMATIO
REQUIRED PROVISIONS, TERMS, AND INFORMATION FOR BIDDING

SECTION Bi
BIDDER AFFIRMATION

The undersigned bidder affirms and declares that said bidder is not in arrears to the
City of New York upon debt, Contract or taxes and is not a defaulter, as surety or
otherwise, upon obligation to the City of New York, and has not been declared not
_Tesponsible, or disqualified, by any agency of the City of New York, nor is there any
proceeding pending relating to the responsibility or qualification of the proposer or bidder
to receive public Contracts except .

 

Fall name of Bidder A rlnlesine, ect Siemens, Lic
« /e Zed Deuclews

Address: boo “Ve clnoclos Dee

 

| City _A\ placebo State. GA | Zip Code _3ocos
CHECK ONE BOX AND INCLUDE APPROPRIATE NUMBER:
A.- 0 Individual or-Sote Proprietorship ?

SOCIAL SECURITY NUMBER ee

C- 0 Corporation (if a corporation place sea] below) |
EMPLOYER IDENTIFICATION NUMBER

 

" Under the Federal Privacy Aci the furnishing of Social Security Numbers by bidders on Ciry Contracts is
voluntary. Failure to provide a Social Security Number wil] not result in a bidder's disqualification. Social
Security Numbers will be used to identify bidders, proposers or vendors to ensure their compliance with laws, 10
assist the City in enforcement of Jaws as well-as 10 provide the Ciry a means of identifying businesses which seck

City Contacts.

Cnnernsetian Divito. aac! anne
1

 
Case 1:12-cv-01466-ALC Document 36-2 Filed 08/26/19 Page 17 of 17

Page 16

 

SIGNATURE OF BIDDER

Full Name of Bidder (Company): Sahn lewimee —- Siemens, Loe.
Address! 102 “Vechndoas cise, Mohd GA 3po0s-
_By Name of Duly Authorized Representative: Mec Velecde.
Title of Duly Authorized Representative: Caiman Fy, Qeecd Menacerm

       

 

one Ly
Signature opt Authorized Representative

BIDDER'S ACKNOWLEDGMENT |

7 tH, :

   

 

 

 
  

State of
On this.. 7:7¥ day of hi th
_ before me personally Cae Bey finder eenreeesne weeee who
being by me duly sworn, did depo say that she/he is .
me CD PT AE

  

op Mideagees of

foregoing bid on behalf of said corporation, partnership, or firm.

agillittiny,
Sennen,
= Ons Ow wy, ~%
“9 ey

a % f bh AA Vlg pth

if APRIL ed Notary Public

f,

WMH
eg tt,
*

3 yey
“tow

 
